DETAILED ACTION
This is in response to the application filed on 03/12/2020 in which claims 1-23 are preserved for examination; of which claims 1 and 23 are in independent forms.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/17/2020(2), 05/18/2020, 0/21/2020(2), 10/21/2020, 11/24/2020, 12/222020(2), and 03/01/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 5 is objected to because the subject matter of “the vertex” in the limitation of “said counter for the vertex that terminates…” could be considered as lacking antecedent basis. To be consistent with parent claim 4, it should be changed to “the target vertex”. Also, the term “and” should be added to the end of the first limitation of claim 5. Appropriate correction is required.
Furthermore, claim 21 is also objected to because of the following informalities: the term “wheren” (in line 1) is a typo and must be corrected to “wherein”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Macko et al., US 2016/0071233 (Macko, hereafter) in view of Haubenschild et al., US 2018/0246986 (Haubenschild, hereafter).
Regarding claim 1,
Macko discloses a method comprising: 
obtaining a mapping of a relational schema of a database to a graph data model, wherein: the relational schema identifies one or more vertex tables that correspond to one or more respective vertex types in the graph data model and one or more edge tables that correspond to one or more respective edge types in the graph data model (See Macko: at least Fig. 1A-3 and para 29-35, obtaining mapping of tables (relational scheme a databases) to a graph structure, wherein the tables identify a vertex table and an edge table corresponding to vertex types and edge types of a graph structure); 
each edge type in the one or more edge types is associated with a respective source vertex type of the one or more vertex types and a respective target vertex type of the one or more vertex types (See Macko: at least Fig. 1A-3 and para 29-35); 
populating, based on said mapping, a forward compressed sparse row (CSR) representation for forward traversal of edges of an edge type of the one or more edge types, wherein each edge of the edge type: originates at a source vertex of the source vertex type of the edge type, and terminates at a target vertex of the target vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170, populating the CSR representation with source vertex type, edge types and target vertex types in forwarding traversal direction manner).
Although Macko discloses populating a CSR based on forward traversal, Macko does not explicitly teach populating based on forward representation, a reverse representation of the edge type for reverse traversal of the edges of the edge type.  
On the other hand, Haubenschild discloses populating reverse representation of edge type for reverse traversal based on source (i.e. forward) representation (See Haubenschild: at least Fig. 9 and para 183 and 241). Macko and Haubenschild are from the same field of endeavor of graph processing. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Macko with Haubenschild’s teaching in order to populate, based on the forward CSR representation, a reverse CSR representation of the edge type for reverse traversal of the edges of the edge type with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by enabling the traversal of the graph in reverse direction. 
Regarding claim 2,
the combination of Macko and Haubenschild discloses said populating the forward CSR representation is further based on: the vertex table that corresponds to the source vertex type of the edge type, the vertex table that corresponds to the target vertex type of the edge type, and the edge table that corresponds to the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 Haubenschild: at least Fig. 7, Fig. 9, para 183 and 241); said populating the reverse CSR representation does not comprise: input/output (I/O), nor accessing: the vertex table that corresponds to the source vertex type of the edge type, the vertex table that corresponds to the target vertex type of the edge type, nor the edge table that corresponds to the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 183 and 241).  
Regarding claim 3,
the combination of Macko and Haubenschild discloses wherein: the forward CSR representation comprises: a forward destination array that indicates which vertices of the target vertex type of the edge type terminate which respective edges of the edge type, and a forward source array that indicates a respective forward range of offsets into the forward destination array for each vertex of the source vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 127, 183 and 241);
the reverse CSR representation comprises: a reverse source array that  indicates which vertices of the source vertex type of the edge type originate which respective edges of the edge type, and a reverse destination array that indicates a respective reverse range of offsets into the reverse source array for each vertex of the target vertex type of the edge type (See Macko: at least Fig. 1A-3 .  
Regarding claim 4,
the combination of Macko and Haubenschild discloses said populating the reverse CSR representation comprises counting respective edges of the edge type that terminate at each vertex of the target vertex type of the edge type; said counting edges of the edge type that terminate at each vertex of the target vertex type of the edge type comprises either of: scanning the forward destination array, or while populating the forward destination array for each edge of the edge type, incrementing a respective counter for the target vertex that terminates the edge (See Macko: at least para 92 and Haubenschild: at least 95 and 213).  
Regarding claim 20,
the combination of Macko and Haubenschild discloses populating, based on a second forward CSR representation of a second edge type of the one or more edge types, a second reverse CSR representation of the second edge type for reverse traversal of edges of the second edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 7, Fig. 9, para 127, 183 and 241).  
Regarding claim 21,
the combination of Macko and Haubenschild discloses the forward CSR representation is a first forward CSR representation; the reverse CSR representation is a first reverse CSR representation; the second forward CSR representation comprises a forward destination array that contains a sparse identifier or a persistent dense identifier for each vertex of a second source vertex type of the second edge type that corresponds to a vertex table of the one or more vertex tables (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 1, para 65 and 70), and/or the first reverse CSR representation comprises a reverse source array that contains a sparse identifier or a persistent dense identifier for each vertex of a second destination vertex type of the second edge type (this limitation is not required to be implemented by the claim).  
Regarding claim 22,
the combination of Macko and Haubenschild discloses -50- 50277-5615 (ORA200309-US-NP)the forward CSR representation comprises a forward destination array that contains a sparse identifier or a persistent dense identifier for each vertex of the destination vertex type of the edge type, and/or the reverse CSR representation comprises a reverse source array that contains a sparse identifier or a persistent dense identifier for each vertex of the source vertex type of the edge type (See Macko: at least Fig. 1A-3 and para 28-35, 50, 60, 63, 71, 170 and Haubenschild: at least Fig. 1, para 65 and 70).  
Regarding claim 23,
the scope of the claim  is substantially the same as claim 1, and is rejected on the same basis as set forth for the rejection of claim 1.



Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou et al., US 2015/0310644 disclosing A respective vertex of a graph corresponds to an element in the first data structure and the graph supports multiple edge types between respective vertex pairs.
Begel et al., US 2010/0211924 disclosing relationships between represented items can be detected and reflected in a graph data structure. 
Jin et al, US 2016/0350662 disclosing a table structure for vertex type, edge type, and representing forward traversal and reversal traversal (e.g. Fig. 7)

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291. The examiner can normally be reached M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162 
01/19/2022